UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 11, 2008 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 7.01.Regulation FD Disclosure. On June 11, 2008, the Board of Directors of Caterpillar Inc. declared a quarterly cash dividend of forty-two ($0.42) cents per share of common stock, payable August 20, 2008, to stockholders of record at the close of business on July 21, 2008. The $0.42 dividend is an increase of six cents (17 percent) from the previous quarter’s dividend of $0.36. On the same date, Caterpillar issued a press release to announce the dividend declaration.A copy of the release is furnished under this report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits: (i) 99.1 Caterpillar Inc. press release dated June 11, 2008, announcing a quarterly cash dividend of $0.42. The furnishing of these materials is not intended to constitute a representation that such furnishing is required by Regulation FD or that the materials include material investor information that is not otherwise publicly available. In addition, the Registrant does not assume any obligation to update such information in the future. * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CATERPILLAR INC. By: /s/James B. Buda James B. Buda Vice President Dated June 11, 2008 Page 2
